Second, Hodges contends that the district court abused its

                discretion by adjudicating him as a habitual criminal and imposing a

                disproportionate sentence which shocks the conscience. We disagree.

                            The district court has broad discretion to dismiss a count of

                habitual criminality. See NRS 207.010(2); O'Neill v. State, 123 Nev. 9, 12,
                153 P.3d 38, 40 (2007). Our review of the record reveals that the district

                court understood its sentencing authority and considered the appropriate

                factors prior to making its determination to adjudicate Hodges as a

                habitual criminal. See Hughes v. State, 116 Nev. 327, 333, 996 P.2d 890,

                893 (2000); see also NRS 207.016(5); O'Neill, 123 Nev. at 15-16, 153 P.3d
                at 42-43 (once a district court declines to exercise its discretion to dismiss

                an allegation of habitual criminality, the only factual findings the judge

                may then make must relate solely to the existence and validity of the prior

                convictions). We conclude that the district court did not abuse its

                discretion by adjudicating Hodges as a habitual criminal.

                            Additionally, Hodges has not alleged that the district court

                relied solely on impalpable or highly suspect evidence or demonstrated

                that the sentencing statute is unconstitutional.    See Chavez v. State, 125

                Nev. 328, 348, 213 P.3d 476, 489-90 (2009). Hodges' prison term of 10-25

                years falls within the parameters provided by the relevant statute, see

                NRS 207.010(1)(b)(3), and is not so unreasonably disproportionate to the

                gravity of the offense and his history of recidivism as to shock the



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                conscience, CuIverson v. State, 95 Nev. 433, 435, 596 P.2d 220, 221-22
                (1979); see also Ewing v. California, 538 U.S. 11, 29 (2003) (plurality
                opinion); Harmelin v. Michigan, 501 U.S. 957, 1000-01 (1991) (plurality
                opinion). We conclude that the district court did not abuse its discretion at

                sentencing. Parrish v. State, 116 Nev. 982, 989, 12 P.3d 953, 957 (2000).
                Accordingly, we
                            ORDER the judgment of conviction AFFIRMED.




                                         Gibbons


                                                J.
                Douglas




                cc:   Hon. Elliott Sattler, District Judge
                      Janet S. Bessemer
                      Attorney General/Carson City
                      Washoe County District Attorney
                      Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A